                                                                                             FILED
                                                                                    2020 Jan-22 AM 09:05
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


 PATRICIA WILLIAMS,                         }
                                            }
       Plaintiff,                           }
                                            }
 v.                                         }    Case No.: 2:19-cv-00693-ACA
                                            }
 SETERUS, INC., et al.,                     }
                                            }
       Defendants.                          }


                    MEMORANDUM OPINION AND ORDER


      Defendants Seterus, Inc., and Nationstar Mortgage LLC’s (collectively,

“Seterus”) is in the business of servicing mortgages. One of the mortgages it services

is on a residence owned by Plaintiff Patricia Williams (“Ms. Williams”). After Ms.

Williams defaulted on her mortgage payments, Seterus allegedly sent Ms. Williams

a letter threatening acceleration of her loan and foreclosure in order to coerce and

intimidate her into paying the entire amount of her default by a specific date. Ms.

Williams believes that Seterus did not intend to carry out its threats and has filed suit

on behalf of herself and a putative class of Alabama Consumers. (Doc. 14).

      Ms. Williams’ first amended complaint asserts that Seterus: (1) violated the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 (“Count One”);

and (2) engaged in negligent misrepresentation (“Count Two”). (Doc. 14 at 14–21
¶¶ 95–147). Before the court is Seterus’s motion to dismiss the first amended

complaint. (Doc. 17).

      The court GRANTS IN PART and DENIES IN PART Seterus’s motion to

dismiss. The court finds that under the lenient standard applicable on a motion to

dismiss, Ms. Williams has alleged sufficient facts to state plausible claims under 15

U.S.C. § 1692e and 15 U.S.C. § 1692f. (Id. at 3 ¶¶ 21–22). The court DISMISSES

WITH PREJUDICE Ms. Williams’s claim of negligent misrepresentation because

she has not pleaded adequate facts supporting damages.

      I.     BACKGROUND

      At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.

Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012).

      Ms. Williams obtained a loan secured by a mortgage on her residence in

Centerpoint, Alabama.      (Doc. 14 at 4 ¶¶ 23–24).     Federal National Mortgage

Association owns her mortgage, and Seterus services it. (Id. at 4 ¶¶ 24–25). At the

time Ms. Williams’s mortgage was transferred to Seterus for servicing, her loan was

in default. (Id. at 4 ¶¶ 27–28).

      Seterus’s policy is to send a letter, referred to as the “Alabama Final Letter,”

when an Alabama customer is more than 45 days delinquent in making a mortgage

payment. (Id. at 6 ¶ 41). The Alabama Final Letter threatens acceleration of the full


                                          2
amount of the loan if the consumer does not pay the entire amount of the default (id.

at 7 ¶ 50), and specifically provides that a partial payment of the defaulted amount

may still result in acceleration of the loan (doc. 14-1 at 2). But Ms. Williams alleges

that Seterus considers even a partial payment sufficient to hold off the acceleration

process, so its threat to accelerate the loan if it receives only a partial payment is

false. (See Doc. 14 at 7 ¶¶ 49–51). Ms. Williams alleges that Seterus sent her

numerous Alabama Final Letters designed to coerce and intimidate her and other

borrowers into paying the full balance of the default by a specified date, which

Seterus did not intend to enforce. (Id. at ¶¶ 41, 43–44).

      Ms. Williams alleges that she has suffered financial damage and experienced

anxiety, stress, anger, frustration, and mental anguish resulting from her receipt of

the Alabama Final Letters after making a payment. (Doc. 14 at 11, 20–21 ¶¶ 72,

144, 147). Ms. Williams also seeks to certify a class under Federal Rule of Civil

Procedure 23, a declaration that Seterus has violated the FDCPA, an injunction,

statutory damages, attorney’s fees, and costs. (Id. at 21–22 ¶¶ 1–6).

      II.    DISCUSSION

      Seterus moves to dismiss the first amended complaint for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6). (Doc. 17 at 17–18). “To

survive a [Rule 12(b)(6)] motion to dismiss, the plaintiff must plead ‘a claim to relief

that is plausible on its face.’” Butler, 685 F.3d at 1265 (quoting Bell Atl. Corp. v.


                                           3
Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

      A. Fair Debt Collection Practices Act (Count One)

      In Count One, Ms. Williams alleges that Seterus violated §1692e and § 1692f

of the FDCPA by sending her and other borrowers letters containing false

representations and threats of actions that it did not intend to take and/or could not

legally take. (Doc. 14 at 14–18 ¶¶ 95–124). Ms. Williams asserts that she “received

numerous Alabama Final Letters in the months before and after” the letter she

received on May 21, 2018. (Id. at 6 ¶ 44). The May 2018 Alabama Final Letter

states that she was in default in the amount of $2,641.14 and that:

      If full payment of the default amount is not received by us in the form
      of a certified check, cashier’s check, or money order on or before June
      25, 2018, we will accelerate the maturity date of your loan and upon
      such acceleration the ENTIRE balance of the loan, including principal,
      accrued interest, and all other sums due thereunder, shall, at once and
      without further notice, become immediately due and payable.

(Doc. 14-1 at 2). Ms. Williams alleges that Seterus’s policy is never to accelerate

any loan that is less than 45 days delinquent and that Seterus had no intention of

accelerating her loan if she made a partial payment instead of entire default amount.

(Doc. 14 at 7–8, 10–11, 15 ¶¶ 50–52, 65, 70, 105).



                                          4
      Section 1692e of the FDCPA prohibits “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.” 15 U.S.C.

§ 1692e. Section 1692f is a catch-all provision prohibiting the use of “unfair or

unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f.

Seterus contends that the court must dismiss this cause of action because Ms.

Williams “fails to allege any act or omission by Seterus that violated that FDCPA.”

(Doc. 18 at 10). The court disagrees. The Seterus letter explicitly states that it “will

accelerate the maturity date of the loan” if full payment is not received “on or before

[a specific date].” (Doc. 14 at 7 ¶ 47). The letter goes on to expressly warn that

partial payments will not prevent acceleration. (Id.) Ms. Williams contends that

“Seterus does not accelerate loans in the manner threatened by its Alabama Final

Letter.” (Id. at 9 ¶ 53). According to Ms. Williams, the Alabama Final Letter is

nothing more than an “empty threat” and that Seterus lacks both the intent and ability

to take the threatened actions. (Id. at ¶¶ 58–59).

      At the motion to dismiss stage the court must construe the facts in the light

most favorable to Plaintiffs. See Butler, 685 F.3d at 1265. Taking the facts in the

light most favorable to Ms. Williams, Seterus sent a letter threatening action it never

intended to take. Thus, Ms. Williams’s allegations state a claim under both §

1692e(5) which prohibits a debt collector from any action “that is not intended to be




                                           5
taken,” and under § 1692e(10), which prohibits the use of “any false representation

or deceptive means to collect or attempt to collect any debt.”

      Construed in the light most favorable to Ms. Williams and accepting the

allegations in the amended complaint as true, the Alabama Final Letter could be

viewed as false, misleading, or deceptive in violation of §§ 1692e(5) and/or

1692e(10). Therefore, the court DENIES the motion to dismiss Ms. Williams’s

claim under 42 U.S.C. § 1692e.

      As for Ms. Williams’ claims under 42 U.S.C. § 1962f, the court construes this

as pleading in the alternative according to Federal Rule of Civil Procedure 8(d)(2).

Accordingly, the court DENIES the motion to dismiss Count One.

      B. Negligent Misrepresentation (Count Two)

      In Count Two, Ms. Williams               alleges that      Seterus engaged    in

misrepresentation because it willfully or recklessly made false representations in the

Alabama Final Letter about accelerating loans to induce Ms. Williams and other

borrowers to pay the entire balance when they could have made partial payments.

(Doc. 14 at 18–21 ¶¶ 125–47). Ms. Williams asserts that if she and other borrowers

had known the true facts, they could have used their funds on other necessary living

expenses. (Id. at 20 ¶ 144).

      Under Alabama law, the elements of a fraudulent misrepresentation claim are

“(1) that the representation was false, (2) that it concerned a material fact, (3) that


                                          6
the plaintiff relied on the false representation, and (4) that actual injury resulted from

the reliance.” Cook’s Pest Control, Inc. v. Rebar, 28 So. 3d 716, 725 (Ala. 2009).

Seterus contends that Ms. Williams cannot prove she suffered an injury because Ms.

Williams had a legal obligation to pay the amounts that she sent to Seterus. (Doc.

18 at 29–30).

      Alabama law states that “‘one suffers no damage where he is fraudulently

induced to do something which he is under legal obligation to do, such as pay a just

debt, . . . or perform a valid contract.’” Reeves v. Porter, 521 So.2d 963, 968 (Ala.

1988) (citation and emphasis omitted). In her complaint, Ms. Williams alleges that

she suffered “anxiety, stress, anger, frustration, mental anguish, [and] deprivation of

accurate information” in addition to financial damages. (Doc. 14 at 11 ¶ 72). But

Ms. Williams has not cited, and the court cannot find, any case distinguishing

financial and emotional damages in this context. Nor does Ms. Williams offer any

argument to support such a distinction.

      In the absence of any actual injury resulting from Ms. Williams’s reliance on

Seterus’s alleged misrepresentation, Ms. Williams cannot establish a prima facie

case of negligent misrepresentation. Accordingly, the court GRANTS Seterus’s

motion to dismiss Count Two.




                                            7
      III.   CONCLUSION

      The court GRANTS IN PART and DENIES IN PART Seterus’s motion to

dismiss the first amended complaint. The court DENIES the motion with respect to

Ms. Williams’s claim based on 15 U.S.C. § 1692e and 15 U.S.C. § 1692f. The court

GRANTS the motion and DISMISSES WITH PREJUDICE Count Two for

negligent misrepresentation.

      DONE and ORDERED this January 22, 2020.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                       8
